Title: From George Washington to Major General Philip Schuyler, 18 December 1778
From: Washington, George
To: Schuyler, Philip


  
    Dear Sir,
    Head Quarters Middle Brook [N.J.] Decemr 18 1778
  
I beg you will accept my thanks, for your obliging letter of the 30th Ulto and the polite expressions of your friendship which accompany it. At the same time, I am happy to congratulate you on your honorable acquital with the approbation of Congress.
The information and remarks, you have favoured me with are very full and satisfactory; and I must request as you are good enough to promise, that you will continue your reflections and enquiries, on the subject and communicate, from time to time, the result.
  The difference of circumstances, which you have enumerated, between the time of General Amhersts operations and the present is certainly very striking and the difficulties, of an expedition into Canada by the route he took—as things are now situated, great and many. The more however I consider the subject and examine into the state of our resources—the more I am convinced that, if an expedition is carried into that country, in the course of the next Campaign it must of necessity be done through that channel. The advan<tage> of penetrating by Lake Champlain, make the practicability of doing it infinitely desireable but upon the whole, I still am of opinion, that the prospect of effecting it is too small and precarious to warrant the attempt. I could hardly rely upon the success of any expedient th<at> might be adopted to gain the superiority of the Lake in the Summer—and I have greater reason than when I had the pleasure of writing you the 20th Ulto, to believe, that an undertaking for that purpose this Winter is intirely out of our power. My earnest desire of a Winter expedition has led me closely to investigate our means of prosecuting it, and I find after the fullest examination, from the concurrent and definitive reports of the Quarter Master and Commissary General, that our resources are unequal to the preparations necessary for such an enterprise.
  How far it will be in our power to extend our operations into Canada the next campaign must depend on a variety of events which cannot now be foreseen with certainty. It is to be lamented too, that our prospects are not so favourable as we could wish—But I agree with  
    
    
    
    you in the importance of reducing Niagara at least if practicable; and I think it prudent to be taking preparatory measures, to enable us to attempt this and as much more, as the future situation of our affairs and resources may permit. I am the more induced to this, as the emancipation of Canada is an object, which Congress have much at heart.
Conformable to this principle I have directed the Commissary General to lay in as large magazines of flour and salt provisions &c. at Albany and any other places which may be thought proper, as he possibly can; and in like manner I have instructed the Quarter Master General to provide all the materials requisite for building, vessels, together with forage and every other article, which comes under the direction of his departmant. A copy of my instructions to him is inclosed.
You will perceive I have referred the Quarter Master General to you for advice and directions in making his arrangements. I have done the same with respect to the Commissary. Every consideration induces me to wish and request your assistance in this business—No person I know, has it more in his power to judge of the measures proper to be taken; and I am persuaded you will readily afford your aid in a matter of so great importance, as far as maybe consistent with the situation of your public and personal concerns.
In forming the magazines, I wish regard to be had as far as the primary intention will permit, to an easy transfer and appropriation of them, to the use of the army in this quarter, lest our operations to the Northward should be disappointed, and the scence of action still continue in our present front. As a large supply of hard bread will be essential, you will, please among other things to direct the Commissary, to provide such a quantity of this article as you deem sufficient. The most speedy and complete repair possible of the arms in the hands of Mr Renselaar, will require immediate attention.
Though we cannot now Determine what will be the extent of our Northern plan, nor, consequently, what number of troops will really be employed; yet as it is necessary to fix some precise idea on this point, by which to regulate our preparations, you will adapt them to an army of at least ten thousand effective rank and file, with a proportion of Artillery men attendants and retainers of every kind, according to the nature of the expedition.
  On account of the difficulty you suggest on transporting the vessels from the place mentioned in my last, my present intention is to have the iron work rigging sails &c. prepared at Albany, and the Vessels built at Oswego, agreeable to the plan you propose unless upon a more full considn of the matter you shall think the former plan of  
    
    
    
    building on Hudsons River can be executed in the whole or part with more ease than at first view. It will be of the greatest moment however to employ every artifice to cover the real design, and beget false expectations in the enemy. I leave this to your management.
You will observe, by my instructions, to the Qr Mr Gl, that I have not absolutely decided on the kind of Vessels to be constructed. I wish first to take the opinions of some persons of experience in maritime affairs, before I finally determine. With respect to the batteaus, I leave the construction of them wholly to your judgment, and you will give every direction accordingly.
I shall be under a particular obligation for the journals you mention, if you are fortunate enough to find them.
Before I conclude, There is one or two things in particular, which I must beg you will endeavour to ascertain—Whether, there is not another River below la famine which empties into the St Lawrence, and what kind of a River it is? I have an idea of one which enters as low as Oswegatchie. Also where the enemy’s vessels on Lake Ontario are stationed during the Winter, and how they are defended and secured in the frozen state of the Lake?
It is not unlikely, I may be at Albany in the Month of January—This in the meantime, I mean only to be known to you; but I must insist, that you will not suffer it to make the least alteration, in your private plans. I am with the truest esteem and regard Dr Sir Yr Obedt hume ser.
